Exhibit 99 For Immediate Release VALUEVISION MEDIA RESPONDS TO CLINTON GROUP SHAREHOLDER MEETING REQUEST MINNEAPOLIS, MN. – November 5, 2013 – ValueVision Media, Inc. (NASDAQ: VVTV) (“ValueVision”), a multichannel electronic retailer via TV, Internet and mobile, is sending a letter today to the Clinton Group and its affiliates (“Clinton”) in response to Clinton’s demand for a Special Meeting of Shareholders of ValueVision. Clinton also submitted a notice of intent to present proposals for the purpose of taking control of the ValueVision Board of Directors by removing five of ValueVision’s seven current directors, including both the Company’s independent Chairman and its Chief Executive Officer, expanding ValueVision’s Board to nine directors, and electing seven of Clinton’s nominees. The full text of the letter is included here: Dear John: I am writing on behalf of the Board of Directors of ValueVision Media, Inc. (“ValueVision”) with respect to your request to call a special meeting of shareholders to consider the proposals set forth in your letter to Keith Stewart, Chief Executive Officer of ValueVision, dated November 4, 2013.As we have indicated to your colleagues, the Board is receptive to listening to and considering the views of our shareholders, and we are also receptive to the notion of adding qualified independent directors to our Board with appropriate expertise in areas that would complement the strengths of our current Board members. As a retailer, ValueVision’s busiest season comes during the holiday season, which is now upon us.The holiday season also coincides with our fourth quarter, which ends on February 2, 2014.It is vitally important for our management team to remain laser focused on executing our company’s strategy in order to maximize value creation for our shareholder base as a whole.We believe that the interests of all of our shareholders are aligned in this goal. The purpose of this letter is to respectfully ask that you withdraw your request for a special meeting until after the end of the holiday season so that our management can devote its full energy to running the company at this important time.The request to call a special meeting of shareholders will cause needless distraction for our management team, which we would prefer to remain focused on our business.In the meantime, we would be happy to begin evaluating the candidacy of your proposed directors if you would submit their qualifications and an indication of their willingness to serve to our Corporate Governance and Nominating Committee. Your colleagues first contacted our management this past September and first spoke with Sean Orr and me on October 21, 2013.We have made ourselves available for continued discussions and have offered to consider candidates you submitted.We believe we have evidenced a willingness to work with you constructively, and we ask that you return the favor, for the benefit of all of ValueVision’s shareholders. Thank you for your consideration of this request; we hope that after further thought, you will see the value in our position. Sincerely, /s/ Randy S. Ronning Chairman, Board of Directors ValueVision’s Board and management team have been and remain focused on the successful execution of the Company’s value-creating strategy, including four key business drivers to enhance performance and profitability: ●
